Citation Nr: 0421801	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
left shoulder, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
cervical spine, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.  He served during World War II and was wounded in 
action in Italy in January 1944.  His decorations include the 
Purple Heart Medal and the Bronze Star Medal.  

The veteran filed an initial claim of entitlement to 
Department of Veterans Affairs (VA) disability benefits in 
February 1992.  Service connection was granted for residuals 
of a shell fragment wound to the left shoulder and a 10 
percent disability rating was assigned.  Service connection 
was also granted for residuals of a shell fragment wound to 
the cervical area; a noncompensable disability rating was 
assigned.  In a November 1997 rating decision, the disability 
ratings were increased to 30 percent and 20 percent, 
respectively.

In June 2000, the veteran filed a claim for increased 
disability ratings as well as for TDIU.  This matter has come 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2000 rating decision of the VA Regional Office in 
Chicago, Illinois (the RO) which denied entitlement to a 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the cervical spine, denied entitlement to a 
rating in excess of 20 percent for residuals of a shell 
fragment wound of the left shoulder and denied entitlement to 
TDIU.

In June 2001 and July 2003, the Board remanded this case so 
that additional evidentiary development could be 
accomplished.  In May 2003 and January 2004, the RO issued 
Supplemental Statements of the Case (SSOC) which confirmed 
and continued its prior denial of the veteran's claims.

The Board notes that, during the pendency of this appeal, VA 
cancelled the accreditation of the veteran's attorney to 
represent VA claimants.  By letter dated April 13, 2004, the 
RO notified the veteran of VA's determination, and provided 
him a VA Form 21-22 (Appointment of Attorney or Agent as 
Claimant's Representative) to be returned if he desired 
representation in his claim.  To date, the veteran has not 
indicated an intent to be represented in this matter.  The 
Board will therefore assume that the veteran wishes to 
proceed unrepresented. 
The issues of entitlement to an increased rating for 
residuals of a shell fragment wound of the cervical spine and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The residuals of the veteran's shell fragment wound of the 
left shoulder are manifested by symptomatology (including 
limitation of motion, pain on motion, weakness and 
fatigability) which approximates limitation of motion of the 
arm to 25 degrees from the side.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for residuals 
of a shell fragment wound of the left shoulder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
service-connected residuals of a shell fragment wound of the 
left shoulder.  As was noted in the Introduction, the 
veteran's cervical spine and TDIU claims are being remanded 
for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the November 
2000 Statement of the Case (SOC) and the May 2003 and January 
2004 SSOC.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in June 
2001.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him that he could 
provide medical evidence showing that his left shoulder 
disability had increased in severity.  Specifically, he was 
advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for the service-connected 
disability.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in October 2000).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA in 
November 2000.  However, the claim has since been 
readjudicated, and a SSOC was provided to the veteran in May 
2003 following VCAA notice compliance action.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran, 
because VCAA notice could not have been provided prior to the 
initial adjudication of his claim by the RO and because his 
claim was subsequently re-adjudicated by the RO after 
appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and reports of 
VA examinations, which will be described below.  The RO 
completed the development requested in the Board's June 2001 
and July 2003 remands.  In particular, a report of VA 
examinations in September 2001 and an addendum dated in 
December 2003 are of record and will be discussed in the 
Board's decision below.  

The veteran has not identified any outstanding evidence which 
is pertinent to his claim.  His former attorney, in a VA Form 
9 filed in November 2000, made a generic argument, without 
specifics, that the RO "failed to fulfill its statutory duty 
to assist the veteran".  This appears to be pre-printed 
"canned" language and does not refer to any particular 
deficiency in the development of this claim by the RO.   
In any event, as noted elsewhere in this decision this case 
has been remanded twice by the Board so that additional 
development of the evidence could be accomplished. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  In his November 2000 substantive 
appeal, he declined a hearing before a Veterans Law Judge.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
1.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
left shoulder, currently evaluated as 20 percent disabling.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the cervical-
dorsal spine and left shoulder disabilities, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

General considerations for rating musculoskeletal 
disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).



Specific considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2003).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2003).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2003).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2003).

Specific rating criteria 

The evidence of record reflects that the veteran is right-
handed.  Therefore, his left shoulder is considered his minor 
or non dominant extremity.  See 38 C.F.R. § 4.69 (2003).

The veteran's left shoulder disability is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5304 (2003) [muscle injury, Muscle Group XI] and 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003) [limitation of 
motion of the arm].

Diagnostic Code 5201 evaluates limitation of motion of the 
arm; assigning a 20 percent evaluation for the minor arm for 
both limited motion to shoulder level and midway between side 
and shoulder level range of motion.  Where motion is limited 
to 25 percent from the side, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5304 for injury to Muscle Group IV provides 
rating criteria for the intrinsic muscles of the shoulder 
girdle, including the supraspinatus, infraspinatus, teres 
minor, subscapularis, and coracobrachialis muscles.  The 
function of these muscles is stabilization of the shoulder 
against injury in strong movements; holding the head of the 
humerus in the socket; abduction of the arm; and outward and 
inward rotation of the arm.  A maximum 20 percent rating 
applies if the disability to the non-dominant extremity is 
severe or moderately severe.  38 C.F.R. § 4.73, Diagnostic 
Code 5304 (2003).

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III: the elevation and abduction of the arm to 
the level of the shoulder; and, forward and backward swing of 
the arm in conjunction with muscle group II.  The intrinsic 
muscles of the shoulder girdle include the pectoralis major I 
(clavicular) and the deltoid.  This diagnostic code provides 
a 20 percent evaluation for moderate and moderately severe 
muscle injury of the non-dominant extremity, and a 30 percent 
evaluation for severe muscle injury of the non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2003).


Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service medical records for the veteran are not on file.  
These records may have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  

The National Personnel Records Center (NPRC) did provide an 
extract from the Office of the Surgeon General documenting 
that the veteran was treated in service for shell fragment 
wounds of the left shoulder.  The extract indicated that no 
nerve or artery involvement was associated with the wound, 
and that the wound was debrided with primary suture.  It 
reflects that he was hospitalized for 43 days.  

As noted in the Introduction, the veteran did not file an 
initial claim of entitlement to service connection until 
February 1992.  On VA examination in April 1992, the veteran 
complained of left shoulder pain.  Physical examination of 
the left shoulder joint revealed full range of motion.  There 
was a left shoulder posterior scar measuring 2.5 inches in 
length.  There was moderate muscle tissue adherence 
underneath.  

In a June 1992 rating decision, service connection was 
granted for residuals of a shell fragment wound of the left 
shoulder, evaluated as 10 percent disabling.  In December 
1997, the disability evaluation was increased to 20 percent.  

VA outpatient treatment records dated in April 1999 reflect 
that the veteran attended physical therapy clinic for TENS 
training to the bilateral upper trapezius region.  He stated 
that he did not think the TENS was effective, but felt less 
pain while the unit was on. 

In June 2000, the veteran filed a claim for increased rating.  
On VA examination in August 2000, the veteran complained of 
left shoulder pain.  He was noted to be right-handed.  On 
physical examination, the left shoulder joint showed forward 
elevation of 90 degrees with pain, 80 degrees without pain.  
Abduction was to 90 degrees with pain, 80 degrees without 
pain.  External and internal rotation was to 40 degrees with 
pain, 30 degrees without pain.  Motor strength was 5/5.  
There was radiculopathy with tingling in the left upper 
extremity.  Gripping was 5/5.  There was mild crepitation.  
X-ray of the left shoulder was reported as normal.  The 
diagnosis was left shoulder strain due to cervical disorder.  

In a February 2001 statement, a VA physician reported that 
the veteran suffered from excruciating pain, numbness and 
burning sensation in his extremities that kept him awake 
during the night and limited his activities during the day.  

The veteran was afforded a VA examination in September 2001.  
He reported that since the initial injury in 1944 he had 
noticed decreased strength in the left shoulder.  He also 
noticed that in certain positions he had difficulty raising 
his left shoulder because of decreased strength and 
associated intermittent pain.  Physical examination of the 
left shoulder revealed a 4 cm posterior linear scar that was 
clean, dry and intact without erythema or tenderness to 
palpation.  There was tenderness to palpation over the 
glenoid fossa and acromioclavicular joint in the shoulder, 
but no point tenderness over the scapula or over the 
clavicle.  On assessment of strength of the left shoulder, 
the veteran had 4/5 strength in the left deltoid and 4-/5 
strength in both the biceps and triceps.  There was no gross 
muscle atrophy in the shoulder girdle.  Range of motion was 
as follows: forward flexion to 85 degrees, with pain 
limitation at 85; extension to 50 degrees with mild pain at 
50; external and internal rotation to 80 degrees, both 
limited by weakness at 80; and abduction to 90 degrees with 
fatigability at 90.  This was associated with a popping and 
cracking sound involving the left shoulder.  Following 
repeated motions, the range of motion of the left shoulder 
was essentially the same.  X-ray of the left shoulder showed 
cystic lesions of the distal clavicle, acromion, and lateral 
scapula.  The diagnosis was posttraumatic arthritis of the 
left shoulder with mild weakness (Muscle Groups I, II and 
III) and scar.  

In an addendum dated in December 2003, a VA physician 
reviewed the claims file, in particular the September 2001 
examination, and concluded that the specific muscle group 
affected by the shell fragment wound was the left deltoid 
muscle.  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected shell fragment wound of the 
left shoulder, which is currently evaluated as 20 percent 
disabling under Diagnostic Codes 5304 [muscle injury, Muscle 
Group IV] and 5201 [limitation of motion of arm]. 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the veteran's left shoulder disability 
under Diagnostic Codes 5304-5201.  As discussed above, 
Diagnostic Code 5304 evaluates injury to Muscle Group IV.  
Muscle Group IV consists of the intrinsic muscles of the 
shoulder girdle, which include the supraspinatus, 
infraspinatus and teres minor, the subscapularis, and the 
coracobrachialis.  See 38 C.F.R. § 4.73, Diagnostic Code 
5304.  

The December 2003 addendum indicated that the specific muscle 
group affected by the shell fragment wound was the deltoid 
muscle.  Along with the pectoralis major I (clavicular), the 
deltoid is considered a group III muscle intrinsic to the 
shoulder girdle and is evaluated under Diagnostic Code 5303.  
See 38 C.F.R. § 4.73, Diagnostic Code 5303.  The Board 
additionally notes that the maximum rating for the non-
dominant extremity under Diagnostic Code 5304 is 20 percent, 
while Diagnostic Code 5303 provides a maximum 30 percent 
rating for severe impairment of the non-dominant extremity.  
Therefore, the change in Diagnostic Code also provides the 
veteran a potential avenue in obtaining a higher rating. 
Therefore, the Board finds that the veteran's service-
connected residuals of a shell fragment wound of the left 
shoulder are most appropriately rated under Diagnostic Code 
5303, not Diagnostic Code 5304.  

The Board will also evaluate the veteran's primary symptom 
complaints, pain with resulting motion loss, under Diagnostic 
Code 5201, as did the RO.

Schedular rating

(i) Diagnostic Code 5303

After assessing the evidence in light of the applicable 
criteria, the Board finds the veteran's Muscle Group III 
disability to be less than severe in degree.  The nature of 
the original wound reflects that it comprised a penetrating 
wound which was debrided with primary suture with no 
indication of surgical treatment or infection.  There was no 
indication of any retained fragments and no nerve or artery 
involvement.  There was also no indication of bone injury, 
extensive tissue loss or extensive damage of underlying 
tissue of a severe degree.  The duration of the treatment did 
not extend for the many months to a year or more customary 
for severe wounds in that era.  All of these factors clearly 
indicate that the type of injury and initial history of the 
injury do not approximate criteria for the severe grade.

While the February 2001 VA physician's statement reports 
complaints of pain, numbness and burning sensation, VA 
examination in August 2000 showed that the veteran had 5/5 
motor strength in the left upper extremity while strength in 
the left shoulder was 4/5 in the left deltoid and 4-/5 in the 
biceps and triceps when examined by the VA in September 2001.  
The September 2001 VA examiner characterized the left 
shoulder weakness as "mild".  The 2000 and 2001 
examinations further revealed that gripping was 5/5 and that 
there was no gross muscle atrophy in the shoulder.  

In light of the above, the Board concludes that the veteran's 
muscle group injury is not and does not approximate the 
severe grade.  Accordingly, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his residual shell fragment wound of the left 
shoulder under Diagnostic Code 5303.  

(ii) Diagnostic Code 5201

In this case, the evidence does not show that there was 
limitation of motion of the left arm to a point 25 degrees 
from the side.  The August 2000 and September 2001 VA 
examinations show that the veteran had 90 degrees abduction 
and 85 degrees forward flexion in the left shoulder.  As this 
medical evidence shows left arm motion is to a level greater 
than to 25 degrees from the side, a 30 percent rating is not 
warranted for the veteran's left shoulder disability under 
Diagnostic Code 5201.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.  For reasons expressed immediately below, 
the Board finds that there is adequate support for an 
additional 10 percent rating based on functional impairment.

In the September 2001 VA examination, range of motion before 
onset of pain was forward flexion to 85 degrees, external and 
internal rotation to 80 degrees and abduction to 90 degrees.  
While the loss of range of motion findings alone do not 
support a higher rating, the Board finds that other medical 
findings and the veteran's complaints appear to support 
additional loss of function that is not reflected in the 
range of motion measurements.

The September 2001 VA examiner, although reporting the range 
of motion above, noted that rotation was limited by weakness 
at 80 degrees and that there was fatigability in abduction at 
90 degrees.  The veteran himself contends that he has 
difficulty raising his left arm because of decreased strength 
and intermittent pain.  

Significantly, in the Board's opinion, the veteran's 
complaints appear to be borne out in the objective medical 
evidence of record.  Crucially, in the September 2001 VA 
examination report , the veteran's subjective complaints were 
clinically supported.  These included tenderness to 
palpation, pain on motion, weakness and "popping and 
cracking" sounds in the left shoulder.  

In sum, the Board finds that, although range of motion 
testing does not show that left arm motion is limited to 25 
degrees from the side, the clinical findings of pain, 
weakness and fatigability on motion of the left arm reflect 
additional functional impairment.  As such, the Board finds 
that the current disability picture equates to limitation of 
motion of the left arm to 25 degrees from the side. As 
additional 10 percent rating may therefore be awarded, bring 
the assigned rating to 30 percent.   See 38 C.F.R. §§ 4.40, 
4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased rating, 30 percent, is 
warranted for the veteran's service-connected shell fragment 
wound residuals of the left shoulder.  To the extent stated, 
the benefit sought on appeal is accordingly granted.


ORDER

A 30 percent rating for residuals of a shell fragment wound 
of the left shoulder is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  


REMAND

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
cervical spine, currently evaluated as 
30 percent disabling.  

Rating criteria amendment

The veteran's service-connected cervical spine disability is 
currently rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5290, for traumatic arthritis and 
limitation of motion of the cervical spine.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  The revised regulations for the evaluation of 
spine disabilities should be considered by Veterans Benefits 
Administration (VBA) in the evaluation of the service-
connected cervical and lumbar spine disabilities.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

3.  Entitlement to TDIU.  

Because the issue of the veteran's entitlement to TDIU is 
inextricably intertwined with the issue of entitlement to a 
higher rating for residuals of a shell fragment wound of the 
cervical spine, action on that issue by the Board will be 
deferred pending re-adjudication by the agency of original 
jurisdiction.  In readjudicating the veteran's TDIU claim, 
the agency of original jurisdiction should take into account 
the increased disability rating which has been assigned by 
the Board for the veteran's service-connected left shoulder 
disability.  

To ensure full compliance with due process requirements, 
these issues are REMANDED to Veterans Benefits Administration 
(VBA) for the following development:

VBA must readjudicate the issues of 
entitlement to an increased rating for 
residuals of a shell fragment wound of 
the cervical spine and entitlement to 
TDIU, to include consideration of all 
evidence of record as well as the revised 
schedular criteria which became effective 
September 26, 2003.  If the benefits 
sought on appeal remains denied, in whole 
or in part, the veteran should be 
provided with a SSOC and should be given 
an appropriate opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



